Case 7:20-cr-00017-VB Document 18 Filed 06/05/20 Page 1 of 2

fotetvren

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

‘eno i te tm tnd Wah smh 8 G0 el tt nk Std SOD UF OND GSO SSS SO SY St Mm x
UNITED STATES OF AMERICA
ORDER
Vv.
JUAN CARLOS PEREZ-MERA, 20 CR 17 (VB)
Defendant. :
‘sh 9 gy A ee se ee Hn HO xX

The status conference in this matter is now rescheduled for June 12, 2020, at 1:00
p.m. (which needed to be changed from 11:00 a.m. due to the latest revised scheduling
protocols at the Westchester County Jail). Because of the current public health emergency,
the Court will conduct the conference by telephone conference call, provided that defendant
waives his right to be physically present and consents to appear by telephone after consultation
with counsel.

By Order dated May 13, 2020, the Court instructed defense counsel to advise the Court in
writing, by June 4, 2020, as to whether his client waives his right to be physically present and
consents to appear by telephone for the upcoming conference. (Doc. #17). Defense counsel has
not done so.

Accordingly, it is hereby ORDERED:

1. By no later than June 8, 2020, defense counsel shall advise the Court in writing as to

whether his client waives his right to be physically present and consents to appear by telephone.
Case 7:20-cr-00017-VB Document 18 Filed 06/05/20 Page 2 of 2

2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling

the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: June 5, 2020
White Plains, NY SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 

 
